Citation Nr: 9929560	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-30 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Corwyn G. Muse, Jr., Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1975 to May 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1996, in which 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted the veteran's 
claim of entitlement to service connection for a low back 
disorder, assigning a 10 percent rating thereto, effective 
July 31, 1995, the date of his claim.  The veteran 
subsequently perfected an appeal of that decision disagreeing 
with the assigned rating.  A video conference hearing on this 
claim was held on July 26, 1999, before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).

In a March 1999 decision, this case was remanded to the RO 
for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.

At his July 1999 hearing the veteran raised a claim of 
entitlement to service connection for an acquired psychiatric 
disorder secondary to his service-connected back disability.  
This issue has not been developed by the RO and is referred 
to the RO for appropriate disposition.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  Initially, the Board finds that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  The Board accordingly finds that the VA has a 
duty to assist him in the development of his claim.  
38 U.S.C.A. § 5107(a).  This duty involves obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran reports that he has constant severe pain in his 
low back which has increased in severity over the last year.  
It is established United States Court of Appeals for Veterans 
Claims (Court) doctrine that, in assigning a disability 
evaluation, the VA must consider the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.40, 4.45 (1999).  However, in the present case it does 
not appear that the RO has considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999) which are relevant 
in evaluating the severity of the disability at issue.  

Furthermore, the report of the most recent VA examination 
given to the veteran in April 1997, notes the range of motion 
in his low back; however, the report does not indicate 
passive or active motion, the normal ranges of motion, the 
degree to which the veteran's reported pain impacted his 
ability to move his low back, his functional ability or 
whether the low back was stable, weak, or easily fatigued.  
Hence, it is unclear to what extent, if any, pain has 
restricted the veteran's motion or the functional ability of 
the low back.  As a result, the Board finds that this case 
must be remanded for another examination to include the above 
noted information.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); Arnesen v. Brown, 8 Vet. App. 432 (1995).  On remand, 
the veteran should be fully informed that his failure to 
report for his scheduled VA examination will result in his 
claim being denied.  38 C.F.R. § 3.655 (1999).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Additionally, the Board notes that the veteran indicated at 
his July 1999 hearing before a member of the Board that he 
had applied for Social Security Administration (SSA) 
disability benefits and that a hearing was scheduled in 
September 1999.  There is no indication in the record as to 
whether or not he received such benefits, and SSA records 
were not requested or associated with the claims folder.  The 
Board finds that such records may be probative to the 
veteran's pending claim, and accordingly it should be 
determined if the veteran was granted SSA disability 
benefits, and, if so, the SSA records should be requested and 
associated with the veteran's claims folder for RO review.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 369-72 (1992); 
38 U.S.C.A. § 5103(a) (West 1991).

The veteran also testified at his hearing that he has 
received treatment for his low back disorder at the VA 
medical facility in Jackson, Mississippi, since March 1997, 
the date that treatment records were last requested.  These 
recent treatment records should be obtained and associated 
with the claims file.

Additionally, in a recent decision, the Court held that where 
the issue involves an appeal which has been developed from 
the initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered, 
based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, the veteran must be informed of 
the scope of the issue; the Court specifically found that 
framing the issue as "entitlement to an increased rating" 
did not sufficiently inform the veteran that the issue 
actually involved any or all of the retroactive period from 
the effective date of the grant of service connection (in 
this case, the date of claim), as well as a prospective 
rating.  Id.  Thus, the RO must consider whether staged 
ratings are warranted by the evidence, and explicitly note 
that staged ratings have been considered.  Further, the 
veteran must be informed that the scope of the issue includes 
the possibility of staged ratings during the appeal period.

Finally, the Board notes that in the March 1999 remand the RO 
was requested to issue a Statement of the Case in connection 
with the veteran's claim of entitlement to a total disability 
rating due to individual unemployability based on the 
veteran's timely October 1996 Notice of Disagreement.  The 
record before the Board does not include a Statement of the 
Case on this issue.  Therefore, the Board also remands this 
claim so that the RO can issue a Statement of the Case.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 38 C.F.R. 
§ 19.9(a) (1998).  
While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained since March 
1999 which may not currently be in the 
claims file.  

2.  The RO should also contact the 
veteran and inquire as to whether or not 
he has received a response from the SSA 
regarding his claim for disability 
benefits.  If he has been granted 
benefits by the SSA, the RO should take 
all appropriate steps to obtain all 
records compiled in conjunction with the 
Social Security Administration's award of 
disability benefits to the veteran, to 
include, but not limited to, the award 
decision and all medical records 
considered pursuant thereto.  These 
records should then be associated with 
the veteran's claims folder.

3.  The RO should also attempt to secure 
copies of all VA outpatient and inpatient 
treatment records pertaining to the 
veteran from the VA medical facility in 
Jackson, Mississippi, from March 1997, 
the date of the last such request by the 
VA.

4.  Upon completion of the above actions, 
the RO should schedule the veteran for a 
VA examination of his low back.  The RO 
should also inform the veteran of the 
consequences of failing to report for the 
scheduled examination.  It is very 
important that the examiner be afforded 
an opportunity to review the veteran's 
claims file prior to the examination.  
The veteran's low back disability should 
be examined for degrees of both active 
and passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion of the 
low back.  The examiner should also be 
asked to note the normal ranges of motion 
of the low back.  Additionally, the 
examiner should be requested to determine 
whether the veteran's low back exhibits 
weakened movement, excess fatigability, 
subluxation, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, 
subluxation or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time, 
such as an eight-hour workday.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion lost due to 
pain on use or during flare-ups.  

5.  If the RO has not issued a Statement 
of the Case with regard to the veteran's 
claim of entitlement to a total 
disability rating due to individual 
unemployability, the RO should again 
review the record and consider all the 
additional evidence.  The RO should then 
issue a Statement of the Case with regard 
to this claim.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence, including whether "staged" 
ratings are appropriate for the veteran's 
service-connected low back disability for 
any part of the appeal period.  If the 
decision as to any issue remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto with 
additional argument and/or evidence.  
Concerning the propriety of the rating 
assigned for the service-connected low 
back disability, the supplemental 
statement of the case should indicate 
that the potential for "staged" ratings 
has been considered.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












